 

IMAX CORPORATION

Exhibit 10.48

 

EMPLOYMENT AGREEMENT

employment agreement (the “Agreement”), dated as of October 10, 2018, between
IMAX CORPORATION, a corporation organized under the laws of Canada (the
“Company”), and Megan Colligan (the “Executive”).

 

WHEREAS, the Company wishes to enter into this Agreement to engage the Executive
to provide services to the Company, and the Executive wishes to be so engaged,
pursuant to the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

 

1.Employment and Duties.

(a)General.  Subject to the terms and conditions hereof, the Executive shall
serve as President of IMAX Entertainment and Executive Vice President, IMAX
Corporation, reporting directly to the Company’s Chief Executive Officer (the
“CEO”). The Executive shall perform the duties and services for the Company
commensurate with the Executive’s position as directed by the CEO from time to
time. The Executive’s principal place of employment shall be the offices of the
Company in Los Angeles, California, subject to regular domestic and
international travel as required by the performance of her duties and the
business of the Company.

(b)Exclusive Services.  For so long as the Executive is employed by the Company,
the Executive shall devote her full business working time to her duties
hereunder, shall faithfully serve the Company, shall conform to and comply with
the lawful and good faith directions and instructions given to her by the CEO,
and shall use her best efforts to promote and serve the interests of the
Company. Further, the Executive shall not, directly or indirectly, render
material services to any other person or organization without the consent of the
Chief Legal Officer, or otherwise engage in activities that would impede her
ability to fully perform her obligations hereunder.

2.Term.  The Executive’s employment pursuant to this Agreement shall commence on
February 19, 2019 (the “Effective Date”), and shall continue indefinitely until
the Executive’s termination of, or resignation from, employment pursuant to
Section 4 hereunder (the “End Date”).  The period commencing as of the Effective
Date and ending on the End Date is hereinafter referred to as the “Term”.

3.Compensation and Other Benefits.  Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for services rendered
hereunder:

1

 

--------------------------------------------------------------------------------

 

(a)Base Salary.  The Company shall pay to the Executive an annual salary (the
“Base Salary”) of $1,000,000, less applicable withholdings and deductions, and
subject to annual review as part of the Company’s review cycle.  The Base Salary
will be payable in substantially equal installments in accordance with the
Company’s regular payroll practices as established from time to time.

(b)Bonus. The Executive shall be eligible to receive a discretionary incentive
bonus as determined in the sole discretion of the Company (the “Bonus”). The
target amount of the Bonus shall be 100% of Base Salary (the “Target Bonus”),
with the potential to overachieve.  The actual amount of the Bonus shall be
based upon the attainment of individual and Company performance goals and
objectives consistent with the Company’s practices with respect to
similarly-situated executives and approved by the Compensation Committee of the
Board of Directors of the Company in its sole discretion, and shall be
determined in conformity with the IMAX Performance Bonus Plan (or any successor
plans established by the Company). The Bonus (if any) shall be paid on the date
on which the Company pays out bonuses to senior executives generally; provided,
however, that except as provided by Section 4(c)(i)(C) below, the Executive must
remain employed by the Company on the payout date.

(c)Equity Awards.

 

(i)

As soon as practicable following the Effective Date, the Executive shall be
granted an equity award with an aggregate grant date fair market value equal to
$1,000,000 (the “Upfront Grant”). The Upfront Grant shall be comprised of 50%
nonqualified stock options to purchase common shares of the Company (“Options”)
and 50% performance stock units (“PSUs”) and/or restricted share units (“RSUs”).
The Upfront Grants shall vest as follows: (i) 1/3 on the first anniversary of
the applicable grant date; (ii) 1/3 on the second anniversary of the applicable
grant date; and (iii) 1/3 on the third anniversary of the applicable grant
date.  In addition, the vesting of any PSUs that are granted will be subject to
certain metrics being achieved, consistent with the vesting metrics established
for other senior executives.

 

(ii)

The Executive will also be eligible to participate in the Company’s annual
equity grant process, which occurs in or around March of each year. The
Executive shall receive an equity award with a target aggregate grant date fair
market value for the March 2019 grant of $1,500,000.  For each subsequent year
of the Term starting in March 2020, the Executive shall be eligible to receive a
target aggregate grant date fair market value within the range of $1,500,000 to
$2,000,000, based on both Company and personal performance (the “Annual
Grants”). Any such Annual Grants commencing in March 2020 will be in the
Company’s sole discretion, and the vehicles, mix of Options, PSUs, and RSUs, and
vesting schedules for any Annual Grant will be consistent with the Company’s
standard process and grants given to other senior executives at the time. Any
such Annual Grants shall be granted on or about the time that awards are
generally

2

 

--------------------------------------------------------------------------------

 

 

granted to the Company’s senior executives. The Executive must be employed by
the Company on the grant date in order to receive the Annual Grants.  

 

(iii)

The Options, PSUs, and RSUs to be granted pursuant to this Section 3(c) shall be
granted on the terms and conditions set forth in the IMAX Corporation Amended
and Restated Long-Term Incentive Plan (as amended from time to time, the
“LTIP”), the grant agreements to be entered into between the Company and the
Executive pursuant to the LTIP, and this Agreement.  The exercise price of the
Options shall be the Fair Market Value of the Common Shares on the date of
grant.  The Options shall have a seven (7) year term.

(d) Benefit Plans.  During the Term, the Executive shall be entitled to
participate, on the same basis and at the same level as generally available to
other senior executives of the Company, in any group insurance, hospitalization,
medical, health and accident, disability, fringe benefit and deferred
compensation plans or programs of the Company (including executive supplemental
health benefits) now existing or hereafter established, as in effect from time
to time.  In addition, the Executive shall be entitled to participate in the
Company’s wellness allowance program, pursuant to which the Executive shall be
entitled to reimbursement of up to $2,500 annually for qualifying expenses
related to personal health and fitness goals. The wellness allowance program is
a taxable benefit to the Executive.

(e)Automobile.  The Company shall provide the Executive with an automobile
allowance of $1,100 per month (the “Automobile Payment”).  The Automobile
Payment will be paid and is taxable as ordinary income.  In addition, the
Company shall reimburse Executive for the costs of gasoline, insurance, and
reasonable operating expenses for that automobile, as well as costs for taxis or
ride hailing services such as Uber, in accordance with Company policies in
effect for senior executives from time to time, up to a collective maximum of
$11,800 per annum.

(f)Vacation.  The Executive shall be entitled to vacation time of twenty (20)
days per year, subject to proration based on partial years of service.

(g)Expenses.  The Company shall reimburse the Executive for reasonable travel
and other business-related expenses incurred by her in the fulfillment of her
duties hereunder upon presentation of written documentation thereof, in
accordance with the business expense reimbursement policies and procedures of
the Company as in effect from time to time; provided, however, that the level of
travel and hotel accommodations shall be no less favorable than those
arrangements made available to other senior executives of the Company. Payments
with respect to reimbursements of expenses shall be made consistent with the
Company’s reimbursement policies and procedures and in no event later than the
last day of the calendar year following the calendar year in which the relevant
expense is incurred.

3

 

--------------------------------------------------------------------------------

 

4.Termination of Employment. Subject to this Section 4, the Company shall have
the right to terminate the Executive’s employment at any time, with or without
Cause (as defined in Section 5), and the Executive shall have the right to
terminate her employment at any time and for any reason.

(a)Termination Due to Death or Disability.  The Executive’s employment under
this Agreement will terminate upon the Executive’s death or the Executive’s
Disability (as defined in Section 5). In the event the Executive’s employment
terminates as a result of the Executive’s death or Disability, the Company shall
pay to the Executive (or her estate, as applicable) (i) the Base Salary and
Automobile Payment through and including the date of termination, (ii) an amount
equal to the Executive’s accrued and unused vacation pay as of the date of
termination, and (iii) any other amounts or benefits required to be paid or
provided by law or under any plan, program, policy or practice of the Company
(including unreimbursed business expenses properly incurred through the date of
termination) ((i) through (iii) collectively the “Other Accrued Compensation and
Benefits”), in each case, payable within thirty (30) days of the Executive’s
termination of employment by reason of death or Disability (or as otherwise
expressly set forth in the applicable plan, program or agreement).  Furthermore,
upon a termination of employment as a result of the Executive’s death or
Disability, a portion of the Executive’s equity awards that have already been
granted pursuant to this Agreement shall vest such that, when combined with
previously vested equity awards, an aggregate of 50% of all of the equity awards
that have been granted pursuant to this Agreement shall have vested. Any vested
Options shall continue to be exercisable for a period of 180 days following the
date of the Executive’s death or Disability (but in no event later than the
expiration of the term of such Options). All Options not exercised within such
180-day period shall be cancelled and shall revert back to the Company for no
consideration and the Executive or her estate, as applicable, shall have no
further right or interest therein.  Except as provided in this Section 4(a), the
Executive shall have no further right to receive any other compensation or
benefits after a termination of employment due to the Executive’s death or
Disability.

(b)Termination for Cause; Resignation without Good Reason.  If, at any time, the
Executive incurs a Separation from Service (as defined in Section 5) by reason
of the Company’s termination of the Executive’s employment for Cause, or if the
Executive resigns from her employment for any reason other than for Good Reason
(as defined in Section 5), then (i) the Executive shall be entitled to payment
of her Other Accrued Compensation and Benefits, payable within thirty (30) days
after the Executive’s Separation from Service (or as otherwise expressly set
forth in the applicable plan, program or agreement) and (ii) all outstanding
equity awards will be treated in accordance with the terms of the LTIP and/or
the applicable award letters.   Except as set forth in this Section 4(b), the
Executive shall have no further right to receive any other compensation or
benefits after her termination for Cause or resignation of employment for any
reason other than for Good Reason.  The Executive shall provide thirty (30)
days’ written notice to the Company prior to resigning her employment.

(c)Termination Without Cause; Resignation for Good Reason.  

4

 

--------------------------------------------------------------------------------

 

(i)If, at any time, the Executive incurs a Separation from Service by reason of
the Company’s termination of the Executive’s employment without Cause, or as a
result of her resignation for Good Reason, then the Executive shall receive the
Other Accrued Compensation and Benefits and, subject to Section 4(d):

(A)if the termination without Cause or resignation for Good Reason occurs on or
before February 18, 2020, the Company shall continue to pay the Executive the
Base Salary and Automobile Payment for a period of six (6) months. If the
termination without Cause or resignation for Good Reason occurs on or after
February 19, 2020, the Company shall continue to pay the Executive the Base
Salary and Automobile Payment for a period of twelve (12) months. The Base
Salary and Automobile Payment will be paid either in a lump sum or in accordance
with the Company’s ordinary payroll practices in effect from time to time, at
the Company’s discretion; provided, however, that payments in respect of the
Severance Period will not commence until the 60th day following the Executive’s
termination of employment;

(B)all outstanding equity will be treated in accordance with the terms of the
LTIP or the applicable award letters; and

(C)the Bonus to which the Executive would have otherwise been entitled had she
remained employed at the Company on the payout date will be paid to the
Executive on a prorated basis based on the length of her employment with the
Company during the year at issue.

 

(ii)

The Executive agrees that the provisions of Section 4(c) are fair and reasonable
and that if her employment is terminated without Cause, or she resigns for Good
Reason, except as otherwise provided in this Agreement, she shall have no
further right to receive any other compensation or benefits.

(d)Execution and Delivery of Release; Restrictive Covenants.  The Company shall
not be required to make the payments and provide the benefits under Section 4(c)
(other than the Other Accrued Compensation and Benefits) unless (i) the
Executive executes and delivers to the Company, within sixty (60) days following
the Executive’s termination of employment, a general waiver and release of
claims and the release has become effective and irrevocable in its entirety, and
(ii) the Executive remains in material compliance with the Confidentiality,
Non-Competition and Intellectual Property Agreement attached hereto as Exhibit A
(the “Non-Competition Agreement”).  The Executive’s failure or refusal to sign
the release (or the revocation of such release in accordance with applicable
laws) or the Executive’s failure to comply with the Non-Competition Agreement
shall result in the forfeiture of the payments and benefits payable under
Section 4(c).

5

 

--------------------------------------------------------------------------------

 

(e)Notice of Termination.  Any termination of employment by the Company or the
Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 22 of this Agreement, except
that the Company may waive the requirement for such Notice of Termination by the
Executive.  The date of the Executive’s termination of employment shall be the
date specified in the Notice of Termination.  

5.Definitions.  

(a)Cause.  For purposes of this Agreement, “Cause” shall mean the termination of
the Executive’s employment because of:

 

(i)

the cessation of the Executive’s ability to work legally in the United States or
Canada other than for reasons not within the Executive’s reasonable control;

 

(ii)

any act or omission that constitutes a material breach by the Executive of any
of her obligations under this Agreement;

 

(iii)

the continued failure or refusal of the Executive to perform the duties
reasonably required of her in her role;

 

(iv)

the Executive's commission of, or plea of nolo contendere to, (A) any felony or
(B) any crime involving dishonesty or moral turpitude or which reflects
negatively upon the Company or otherwise impairs or impedes its operations;

 

(v)

the Executive's engaging in any misconduct, negligence, act of dishonesty,
violence or threat of violence that is materially injurious to the Company or
any of its subsidiaries or affiliates;

 

(vi)

the Executive's breach of the Employee Confidentiality, Non-Competition, and
Intellectual Property Agreement or any material written policy of the Company or
any of its subsidiaries or affiliates; or

 

(vii)

any other action by the Executive which in the good faith judgment of the
Company is materially injurious to the financial condition or business
reputation of, or is otherwise materially injurious to, the Company or any of
its subsidiaries or affiliates, or which results in the violation by the Company
or any of its subsidiaries or affiliates of any law;

provided, however, that, subject to the proviso at the end of this paragraph, no
event or condition described in clauses (i), (ii), (iii), (v), (vi) or (vii)
shall constitute Cause unless (A) the Company first gives the Executive written
notice of its intention to terminate her employment for Cause and the grounds
for such termination, (B) such grounds for termination (if susceptible to
correction) are not corrected by the Executive within thirty (30) days of her
receipt of such notice (or, in the event that such grounds cannot be corrected
within such thirty (30)-day period, the Executive has not taken all

6

 

--------------------------------------------------------------------------------

 

reasonable steps within such thirty (30)-day period to correct such grounds as
promptly as practicable thereafter) and (C) the Company actually terminates the
Executive’s employment with the Company within thirty (30) days following the
expiration of the thirty (30) day cure period.

(b)Disability.  For purposes of this Agreement, “Disability” means a physical or
mental disability or infirmity of the Executive that prevents the normal
performance of substantially all of her duties under this Agreement as an
Executive of the Company, which disability or infirmity shall exist for any
continuous period of 180 days.

(c)Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
Executive’s resignation as a result of (i) a material diminution of the
Executive’s responsibilities; (ii) the Executive ceasing to report to the CEO;
(iii) the Company requiring the Executive to be based at any office or location
more than thirty (30) miles from Los Angeles; or (iv) a material breach by the
Company of any material term of this Agreement; provided, however, that no such
event shall constitute Good Reason unless (A) the Executive first gives the
Company written notice of her intention to resign her employment for Good Reason
and the grounds for such resignation, (B) such grounds for resignation (if
susceptible to correction) are not corrected by the Company within thirty
(30) days of its receipt of such notice  and (C) the Executive actually resigns
her employment with the Company within thirty (30) days following the expiration
of the thirty (30) day cure period.

(d)Separation from Service. “Separation from Service” will have the meaning set
forth in Section 409A(a)(2)(A)(i) of the Internal Revenue Code (as amended, and
the regulations and guidance promulgated thereunder (collectively, the “Code”)).

6.Nondisparagement.  The Executive agrees that at no time during the Executive’s
employment by the Company or thereafter shall the Executive make, or cause or
assist any other person to make, any statement or other communication to any
third party that impugns or attacks, or is otherwise critical of, the
reputation, business or character of the Company, its subsidiaries and
affiliates, and their respective directors, officers or employees. It shall not
be a violation of this Section 6 for the Executive to testify truthfully in
response to a subpoena or other lawful process.

7.Recovery of Compensation.  All payments and benefits provided under this
Agreement shall be subject to any compensation recovery or clawback as required
under law.

8.Section 409A of the Code.

(a)The payments and benefits provided under this Agreement are intended to
comply with, or be exempt from, Section 409A of the Code (“Section 409A”) and
shall be interpreted or construed consistent with that intent. The Company shall
not accelerate any payment or the provision of any benefits under this Agreement
or make or provide any such payment or benefits if such payment or provision of
such benefits would, as a result, be subject to tax under Section 409A.  If, in
the good faith judgment of the

7

 

--------------------------------------------------------------------------------

 

Company, any provision of this Agreement could cause the Executive to be subject
to adverse or unintended tax consequences under Section 409A, such provision
shall be modified by the Company in its sole discretion to maintain, to the
maximum extent practicable, the original intent of the applicable provision
without contravening the requirements of Section 409A.  This Section 8(a) does
not create an obligation on the part of the Company to modify this Agreement and
does not guarantee that the amounts or benefits owed under this Agreement will
not be subject to tax, interest and penalties under Section 409A.

(b) Anything in this Agreement to the contrary notwithstanding, each payment of
compensation made to the Executive shall be treated as a separate and distinct
installment payment from all other such payments for purposes of Section 409A.
The actual date of payment pursuant to this Agreement shall be within the sole
discretion of the Company. In no event may the Executive be permitted to control
the year in which payment occurs. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A: (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit; (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
and (iii) such payments shall be made on or before the last day of the
Executive’s taxable year following the taxable year in which the expense
occurred, or such earlier date as required hereunder.  

(c)Any payment to be made under this Agreement upon a termination of employment
shall only be made upon a Separation from Service under Section
409A.  Notwithstanding any other provision of this Agreement, to the extent that
the right to any payment (including the provision of benefits) to be made
hereunder upon the Executive’s Separation from Service provides for the
“deferral of compensation” within the meaning of Section 409A(d)(1), if the
Executive is a “Specified Executive” within the meaning of
Section 409A(a)(2)(B)(i) on the date of the Executive’s Separation from Service,
then no such payment shall be made or commence during the period beginning on
the date of the Executive’s Separation from Service and ending on the date that
is six (6) months following the Executive’s Separation from Service or, if
earlier, on the date of the Executive’s death.  The amount of any payment that
would otherwise be paid to the Executive during this period shall instead be
paid to the Executive on the fifteenth (15th) day of the first calendar month
following the end of the six (6)-month period.

9.Source of Payments.  All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made, to assure
payment.  The Executive shall have no right, title or interest whatsoever in or
to any investments which the Company may make to aid the Company in meeting its
obligations hereunder.  To the extent that any person acquires a right to
receive payments from the Company hereunder, such right shall be no greater than
the right of an unsecured creditor of the Company.

8

 

--------------------------------------------------------------------------------

 

10.Representation and Warranty.  The Executive represents and warrants that she
is not subject to any non-competition covenant or any other agreement with any
party that would in any manner restrict or limit her ability to render the
services required of her hereunder.

11.Assignment.  This Agreement may be assigned by the Company to an affiliate or
subsidiary, or in connection with a sale of all or substantially all of the
Company’s assets.  The Executive may not assign or delegate her duties under
this Agreement.

12.Binding Agreement.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns.  

13.Withholding.  Any payments made or benefits provided to the Executive under
this Agreement shall be reduced by any applicable withholding taxes or other
amounts required or permitted to be withheld by law or contract.

14.Amendment; Waiver.  This Agreement may not be modified, amended or waived in
any manner, except by an instrument in writing signed by both parties
hereto.  The waiver by either party of compliance with any provision of this
Agreement by the other party (including the failure to insist upon strict
compliance with any term, covenant or condition) shall not operate or be
construed as a waiver of (i) any other provision of this Agreement, or (ii) any
subsequent breach by such party of a provision of this Agreement.

15.Governing Law.  All matters affecting this Agreement, including the validity
thereof, are to be subject to, and interpreted and construed in accordance with,
the laws of the State of California applicable to contracts executed in and to
be performed in that State.

16.Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with the Executive's employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in Los Angeles County, California in accordance with the rules of
the American Arbitration Association, provided that discovery in any such
arbitration shall be conducted in accordance with the California Code of Civil
Procedure.  The arbitration shall be held before one arbitrator of exemplary
qualifications and stature, who shall be selected jointly by an individual to be
designated by the Company and an individual to be selected by the Executive, or
if such two individuals cannot agree on the selection of the arbitrator, who
shall be selected pursuant to Employment Arbitration Rules and Mediation
Procedures of the American Arbitration Association. The prevailing party shall
be entitled to recover its/her reasonable fees and costs.

17.Survival of Certain Provisions.  The rights and obligations set forth in this
Agreement that, by their terms, extend beyond the Term shall survive the Term.  

18.Entire Agreement.  This Agreement, together with the equity award agreements
referenced in Section 3(c) of this Agreement and the Non-Competition Agreement,
contain the entire agreement and understanding of the parties hereto with
respect to the matters covered herein, and supersede all prior or
contemporaneous negotiations, commitments, agreements and writings with respect
to the subject matter hereof, including the Prior Agreement.  All such other
negotiations, commitments, agreements and writings shall have no

9

 

--------------------------------------------------------------------------------

 

further force or effect, and the parties to any such other negotiation,
commitment, agreement or writing shall have no further rights or obligations
thereunder.  

19.Severability.  In the event any provision or part of this Agreement is found
to be invalid or unenforceable, only that particular provision or part so found,
and not the entire Agreement, will be inoperative.

20.Counterparts.  This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

21.Headings.  The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

22.Notices.  All notices or communications hereunder shall be in writing,
addressed as follows:

if to the Company:

 

IMAX Corporation

902 Broadway, 20th Floor

New York, NY 10010

Attention: Chief Legal Officer

Facsimile:(212) 371-7584

 

if to the Executive:

 

Megan Colligan

[Address On File with the Company]

  

 

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery or overnight courier, upon receipt or
(ii) if sent by electronic mail or facsimile, upon receipt by the sender of
confirmation of such transmission; provided, however, that any electronic mail
or facsimile will be deemed received and effective only if followed, within 48
hours, by a hard copy sent by certified United States mail.

[SIGNATURE PAGE FOLLOWS]




10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Agreement as of October 10, 2018.

 

IMAX CORPORATION

By:  _/s/ Robert D. Lister____________

Name:_Robert D. Lister____________
Title:  _Chief Legal Officer and______
Senior Executive Vice President______

By:  _/s/ Carrie Lindzon-Jacobs_______

Name:_Carrie Lindzon-Jacobs________
Title:  _Chief Human Resources Officer
and Executive Vice President_________

MEGAN COLLIGAN

/s/ Megan Colligan______________

11

 